DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the amendment filed 12/9/2021.  Claims 1-20 are currently pending in this application.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in REPUBLIC OF KOREA on 5/27/2020. It is noted, however, that applicant has not filed a certified copy of the 10-2020-0063809 application as required by 37 CFR 1.55.

Terminal Disclaimer
The terminal disclaimer filed on 12/9/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,948,075 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious an apparatus of controlling a transmission of a vehicle including a control device connected to the determining device, the calculating device and the pattern correcting device and configured to control the transmission according to the corrected 
The prior art does not disclose nor render obvious a method of controlling a transmission of a vehicle including controlling, by a control device, the transmission according to the corrected gearshifting pattern when the vehicle enters the curved road, in combination with the other method steps required by independent claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
KIM et al. (US 2010/0030437 A1), being the closest prior art, discloses a method for adapting a shift schedule during cornering based on an estimated road gradient factor (see Figs. 2-4) but fails to disclose the above mentioned limitations that deal with correcting a gear-shift pattern based on a pattern correction coefficient determined from an expected lateral acceleration. One of ordinary skill in the art would have no rationale, absent hindsight, to modify the prior art to derive the claimed invention since the above mentioned limitations, in combination with the other claim limitations, are considered new and nonobvious improvements over the prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN YOUNG whose telephone number is (571)272-4781. The examiner can normally be reached Monday - Friday 10:00 am - 6:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDWIN YOUNG
Primary Examiner
Art Unit 3659

/Edwin A Young/Primary Examiner, Art Unit 3655